Citation Nr: 0403658	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic left 
elbow disorder to include brachioradialis strain residuals.  

2.  Entitlement to service connection for a chronic left 
shoulder disorder to include strain residuals.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1995 and from August 1997 to April 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic left 
elbow disorder to include brachioradialis strain residuals; a 
chronic left shoulder disorder to include strain residuals; a 
bilateral knee disorder; and bilateral hearing loss 
disability.  The veteran has been represented throughout this 
appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

Initially, the Board notes that the November 2002 rating 
decision indicates that the evidence of record included the 
veteran's service medical records dated between August 10, 
1990, and March 15, 1998.  The RO then proceeded to discuss 
the findings of an April 9, 1998, physical examination for 
service separation.  The April 1998 physical evaluation is 
not currently of record.  The RO should take the appropriate 
action to associate the April 1998 Army physical examination 
for service separation with the veteran's claims file.  

An April 1992 Army audiological evaluation relates that the 
veteran was "routinely exposed to hazardous noise" and 
assigned an H1 hearing loss profile.  The report of a May 
1992 Army flight physical evaluation notes that the veteran 
was a door gunner.  A September 1997 Army treatment record 
states that the veteran complained of left elbow pain after 
moving equipment.  An impression of tennis elbow was 
advanced.  A November 1997 Army treatment record reflects 
that the veteran complained of left elbow pain after lifting 
weights.  An impression of a brachioradialis strain was 
advanced.  Army clinical documentation dated in March 1998 
reports that the veteran complained of left shoulder pain 
after playing basketball.  He presented a history of having 
previously injured his left shoulder approximately three 
weeks before the appointment.  An impression of a left 
shoulder strain was advanced.  

A March 26, 2003, Report of Contact (VA Form 119) conveys 
that the veteran wished to be afforded a VA examination for 
compensation purposes which included evaluations of his 
claimed chronic left elbow, left shoulder, bilateral knee, 
and bilateral hearing loss disabilities as he could not 
afford to be seen by a private physician.  The Board observes 
that the veteran has not been afforded a VA physical 
evaluation which addresses his claimed left elbow, left 
shoulder, bilateral knee, and bilateral hearing loss 
disabilities.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given the inservice clinical findings, 
the Board finds that a VA examination for compensation is 
necessary to resolve the issues raised by the instant appeal.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then take the 
appropriate action to associate the April 
1998 Army physical examination for 
service separation, as referenced in its 
November 2002 rating decision, with the 
veteran's claims file.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his claimed chronic left 
elbow, chronic left shoulder, bilateral 
knee, and bilateral hearing loss 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his claimed left elbow, left shoulder, 
bilateral knee, and bilateral hearing 
loss disabilities.  All indicated tests 
and studies, including audiological 
evaluation, should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left elbow disorder, chronic left 
shoulder disorder, bilateral knee, or 
bilateral hearing loss disability were 
initially manifested during the veteran's 
periods of active service; are 
etiologically related to the his 
inservice left elbow and left shoulder 
injuries and/or aircraft noise exposure; 
or otherwise originated during active 
service.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic left elbow 
disorder to include brachioradialis 
strain residuals; a chronic left shoulder 
disorder to include strain residuals; a 
chronic bilateral knee disorder, and 
bilateral hearing loss disability.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


